                    IN UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN

 _____________________________

 Susan Doxtator, Arlie Doxtator, and                  Case No. _____________
 Sarah Wunderlich, as Special
 Administrators of the Estate of Jonathon
 C. Tubby,
                                                             COMPLAINT
                      Plaintiffs,

 vs.

 Erik O’Brien, Colton Wernecke,
 Andrew Smith, John R. Gossage, Heidi
 Michel, City of Green Bay, Brown
 County, and John Does 1-10,

                      Defendants,

 _____________________________

       Plaintiffs Susan Doxtator (“Sue Doxtator”), Arlie Doxtator, and Sarah

Wunderlich, in their capacities as the special administrators of the Estate of Jonathon C.

Tubby, as and for their Complaint against Erik O’Brien, Colton Wernecke, Andrew

Smith, John R. Gossage, Heidi Michel, the City of Green Bay, Brown County, and John

Does 1-10, allege and state as follows:

                                       INTRODUCTION

       1.     On October 19, 2018, Jonathon Tubby, a twenty-six year old resident of

Green Bay, Wisconsin, was shot multiple times, including in the head, by a Green Bay

police officer while unarmed, in handcuffs, and in custody at the Brown County jail. The

shooting occurred in the “sally port” of the Brown County Jail and was observed by

several Green Bay police officers and Brown County sheriff deputies and correctional



        Case 1:19-cv-00137-WCG Filed 01/24/19 Page 1 of 13 Document 1
officers, who failed to intervene. The shooting of an unarmed and restrained man by a

police officer at the jail is an egregious violation of the U.S. Constitution. Plaintiffs, the

personal representatives of Mr. Tubby’s estate, bring this civil action to vindicate his

constitutional rights.

                              JURISDICTION AND VENUE

       2.     This is an action for civil damages and injunctive relief pursuant to 42

U.S.C. § 1983 based upon violations of Mr. Tubby’s rights under the Fourth, Eighth, and

Fourteenth Amendments to the United States Constitution. Jurisdiction in this Court

exists pursuant to 28 U.S.C. §§ 1331 and 1343 based on violations of 42 U.S.C. § 1983

and claims arising under the United States Constitution. After the statutory notice period

in Wis. Stat. § 893.80 expires, Plaintiffs will seek leave to amend their Complaint to add

claims arising under Wisconsin state law. Supplemental jurisdiction over Plaintiffs’ state

law claims will be pursuant to 28 U.S.C. § 1367.

       3.     This Court has personal jurisdiction over all Defendants because they have

substantial contacts with and/or are domiciled within this District.

       4.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) in that “a

substantial part of the events giving rise to the claim occurred” in this District.

                                          PARTIES

       5.     At the time of his death, Jonathon Tubby was a resident of Green Bay,

Wisconsin.

       6.     Susan (“Sue”) Doxtator, Arlie Doxtator, and Sarah Wunderlich

(collectively “Plaintiffs”) were appointed Special Administrators of Mr. Tubby’s estate



         Case 1:19-cv-00137-WCG Filed 01/24/19
                                       2       Page 2 of 13 Document 1
pursuant to Letters of Special Administration dated December 7, 2018 in the probate

matter captioned In the Matter of the Estate of Jonathon C. Tubby, 2018-PR-000428, in

Brown County Circuit Court. Under the Letters of Special Administration, Sue Doxtator,

Arlie Doxtator, and Sarah Wunderlich were jointly granted all the same powers, duties,

and liabilities as a Personal Representative for Mr. Tubby’s estate.

       7.     Sue Doxtator and Arlie Doxtator are residents of Seymour, Wisconsin.

       8.     Sarah Wunderlich is a resident of Green Bay, Wisconsin.

       9.     At the time of Jonathon Tubby’s death, Defendants Erik O’Brien and

Colton Wernecke were police officers employed by the Green Bay Police Department.

Officers O’Brien and Wernecke are sued in their individual capacities.

       10.    Defendant Andrew Smith is the Chief of Police of the Green Bay Police

Department, and in his official capacity is responsible for the hiring, training, and

supervision of Defendant Officers O’Brien, Wernecke, and the Defendant John Doe

police officers employed by the Green Bay Police Department who were present during

the shooting of Jonathon Tubby. Defendant Smith is sued in his official capacity.

       11.    Defendant John R. Gossage is the Sherriff of Brown County, Wisconsin,

and in his official capacity is responsible for the operation of the Brown County Jail, and

the hiring, training, and supervision of Defendant Heidi Michel, and Defendant John Doe

sheriff deputies and correctional officers employed by the Brown County Sherriff’s

Department who were present during the shooting of Mr. Tubby. Gossage is sued in his

official capacity.




         Case 1:19-cv-00137-WCG Filed 01/24/19
                                       3       Page 3 of 13 Document 1
       12.    Defendant Heidi Michel is the Jail Administrator for the Brown County

Jail, and is responsible for the day-to-day operation of the jail. Administrator Michel is

sued in her official capacity.

       13.    Defendant City of Green Bay is a municipal corporation with its principal

place of business at 100 North Jefferson Street, Green Bay, WI 54301. The City

maintains and operates the Green Bay Police Department.

       14.      Defendant Brown County is a municipal corporation with its principal

place of business at 305 E. Walnut Street, Green Bay, Wisconsin 54301. Brown County

maintains and operates the Brown County Sherriff’s Department and Brown County Jail.

       15.    John Does 1-10 are Green Bay police officers, Brown County sheriffs, and

Brown County correctional officers who were present at the arrest and/or shooting of

Jonathon Tubby on October 19, 2018, or whose actions or failures to act contributed to

Mr. Tubby’s death. John Does 1-10 are sued in in their individual capacities.

                                 STATEMENT OF FACTS

      16.     On October 19, 2018, Jonathon Tubby was stopped for a traffic violation by

Officers O’Brien and Wernecke of the Green Bay Police Department.

      17.     During the course of this stop, Officers O’Brien and Wernecke determined

that Mr. Tubby had an outstanding warrant for failure to report to the Brown County Jail

for a 60-day sentence for Operating While Revoked, a non-violent crime under the laws of

the state of Wisconsin.

      18.     Officers O’Brien and Wernecke handcuffed Mr. Tubby and placed him in

their patrol vehicle for transport to the Brown County Jail. On information and belief,



         Case 1:19-cv-00137-WCG Filed 01/24/19
                                       4       Page 4 of 13 Document 1
Officers O’Brien and/or Wernecke conducted a search incident to the arrest and

handcuffing of Mr. Tubby and determined that he was unarmed.

       19.      Upon Officer’s O’Brien and Wernecke’s arrival at the jail with Mr. Tubby,

a large number of Defendant John Doe officers, sheriffs, and correctional officers were

present in the “sally port” of the Brown County Jail. A “sally port” is a secured entryway

of a jail, where arrestees are transported from a vehicle into the jail itself. These

Defendant John Doe officers, sheriffs, and correctional officers could see that Mr. Tubby

was handcuffed and would have known that he was unarmed due to the search that would

have been standard procedure incident to a suspect being arrested, handcuffed, and taken

into custody.

       20.      While Mr. Tubby was unarmed, handcuffed, and in custody of Officers

O’Brien and Wernecke in the “sally port,” Officer O’Brien fired multiple shots at Mr.

Tubby, killing him. These shots by Officer O’Brien struck Mr. Tubby, including at least

one shot to the head at close range.

       21.      On information and belief, at no time while Officer O’Brien was drawing

his gun and firing his weapon at Mr. Tubby did Officer Wernecke nor any of the other

John Doe Defendants intervene to prevent O’Brien from using deadly force against the

unarmed, handcuffed man.

       22.      At all times Defendants Officers O’Brien, Wernecke, and the Defendant

John Doe officers, sheriff deputies, and correctional officers were acting under color of

state law.




         Case 1:19-cv-00137-WCG Filed 01/24/19
                                       5       Page 5 of 13 Document 1
        COUNT I—Unconstitutional Use of Deadly Force—42 U.S.C. § 1983

                                (Against Officer O’Brien)

       23.    Plaintiffs incorporate by reference all allegations set forth in paragraphs 1

through 22 above, as if fully set forth below.

       24.    Officer O’Brien’s use of deadly force against an unarmed, handcuffed man

constitutes a violation of the Fourth, Eighth, and Fourteenth Amendments of the U.S.

Constitution. The use of deadly force against unarmed, handcuffed man by a police

officer employed by the City of Green Bay constitutes an unreasonable seizure, a

deprivation of Mr. Tubby’s right of liberty with due process of law, and cruel and

unusual punishment.

       25.    At the time of Officer O’Brien’s use of deadly force, Officer O’Brien was

acting under the color of law. O’Brien’s ability to shoot Mr. Tubby multiple times,

including in the head, while Mr. Tubby was unarmed and handcuffed was made possible

only because O’Brien was clothed with the authority of a Green Bay police officer.

       26.    At the time of Officer O’Brien’s use of deadly force, no reasonable officer

in his position would have believed deadly force was justified. It was clearly established

at the time of Mr. Tubby’s death that an officer may use deadly force only when a

reasonable officer, under the same circumstances, would believe that a suspect’s actions

placed the officer or others in the immediate vicinity in imminent danger of death or

serious harm. At the time of Mr. Tubby’s death, he was handcuffed and unarmed. No

reasonable officer could have believed that Mr. Tubby’s actions placed the officer or

others in the immediate vicinity in imminent danger of death or serious harm.



        Case 1:19-cv-00137-WCG Filed 01/24/19
                                      6       Page 6 of 13 Document 1
       27.    The conduct of Officer O’Brien thus violated clearly established rights of

Mr. Tubby of which reasonable officers knew or should have known.

       28.    As a direct and proximate result of the conduct of Officer O’Brien

described above, committed in reckless disregard of Mr. Tubby’s rights, Mr. Tubby and

Plaintiffs have been damaged in various respects, including but not limited to the

deprivation of Mr. Tubby of his life and his pre-death pain and suffering and pecuniary

loss, all resulting from and attributable to the deprivation of his constitutional and

statutory rights guaranteed by the Fourth, Eighth and Fourteenth Amendments of the

Constitution of the United States and protected under 42 U.S.C. § 1983.

       29.    As a result of Officer O’Brien’s violations of Mr. Tubby’s constitutional

rights, Mr. Tubby’s estate is entitled to damages in an amount to be determined at trial

and Plaintiffs are entitled to injunctive relief that will prevent other incidents of deadly

force by Green Bay police officers.

                  COUNT II—Failure to Intervene—42 U.S.C. § 1983
                    (Against Officers Wernecke, John Does 1-10)

       30.    Plaintiffs incorporate by reference all allegations set forth in paragraphs 1

through 29 above, as if fully set below.

       31.    Officer Wernecke and John Does 1-10 owed Mr. Tubby a duty to intervene

if another officer used excessive force on him.

       32.    Officer Wernecke and John Does 1-10 could see Officer O’Brien draw his

gun and begin firing at Mr. Tubby, and knew that Officer O’Brien was about to use

deadly force against Mr. Tubby by shooting him multiple times, including in the head.




        Case 1:19-cv-00137-WCG Filed 01/24/19
                                      7       Page 7 of 13 Document 1
Officer Wernecke and John Does 1-10 knew that the use of deadly force by Officer

O’Brien would violate clearly established rights of Mr. Tubby of which reasonable

officers knew or should have known, as Mr. Tubby did not pose a risk of imminent

danger of death or serious harm to Officer O’Brien or any others in the immediate

vicinity because Mr. Tubby was unarmed and handcuffed.

       33.    Officer Wernecke and Defendant John Does 1-10 were present in the “sally

port” near Officer O’Brien and had a realistic opportunity to take steps to prevent Officer

O’Brien from shooting Mr. Tubby.

       34.    Officer Wernecke and Defendant John Does 1-10 failed to take reasonable

steps to prevent Officer O’Brien from shooting Mr. Tubby multiple times, including in

the head, while Mr. Tubby was unarmed and handcuffed.

       35.    As a result of Officer Wernecke and Defendant John Does 1-10’s failure to

act, Mr. Tubby was killed by Officer O’Brien.

       36.    At the time of Officer O’Brien’s improper use of deadly force, Officer

Wernecke and Defendant John Does 1-10 were acting under the color of law. Officer

Wernecke and Defendant John Does 1-10 possessed the power to intervene to prevent

violation of Mr. Tubby’s constitutional rights by virtue of their authority under state law

as police officers, sheriff deputies, and/or correctional officers. They misused this power

by failing to intervene.

       37.    The conduct of Officer Wernecke and Defendant John Does 1-10 thus

violated clearly established rights of Mr. Tubby of which reasonable officers knew or

should have known.



        Case 1:19-cv-00137-WCG Filed 01/24/19
                                      8       Page 8 of 13 Document 1
        38.   As a direct and proximate result of the conduct of Officer Wernecke and

Defendant John Does 1-10 described above, committed in reckless disregard of Mr.

Tubby’s rights, Mr. Tubby and Plaintiffs have been damaged in various respects,

including but not limited to the deprivation of Mr. Tubby of his life and his pre-death

pain and suffering and pecuniary loss, all resulting from and attributable to the

deprivation of his constitutional and statutory rights guaranteed by the Fourth, Eighth and

Fourteenth Amendments of the Constitution of the United States and protected under 42

U.S.C. § 1983.

        39.   As a result of violations of Mr. Tubby’s constitutional rights by Officer

Wernecke and John Does 1-10, Mr. Tubby’s estate is entitled to damages in an amount to

be determined at trial and Plaintiffs are entitled to injunctive relief that will prevent other

incidents of deadly force in the presence of Green Bay police officers, Brown County

sheriff deputies, and/or Brown County correctional officers.

                 COUNT III—Failure to Supervise—42 U.S.C. § 1983

      (Against Defendants Smith, Gossage, Michel, City of Green Bay, and Brown
                                      County)

        40.   Plaintiffs incorporate by reference all allegations set forth in paragraphs 1

through 39 above, as if fully set below.

        41.   Defendants Smith, Gossage, Michel, City of Green Bay, and Brown County

failed to adequately supervise Officers O’Brien, Wernecke and Defendant John Does 1-

10.




         Case 1:19-cv-00137-WCG Filed 01/24/19
                                       9       Page 9 of 13 Document 1
       42.    Due to the tense nature of transport of arrestees into jail and due to prior

confrontations and incidents at Brown County Jail and the “sally port,” Officers Smith,

Gossage, Michel, Green Bay, and Brown County knew that it was highly predictable that

excessive force would be used by Green Bay police officers and Brown County sheriff

deputies and/or correctional officers unless these officers were adequately supervised.

       43.    It is a common and standard practice for jails to install video and audio

recording equipment in the “sally port” area. The existence of video and audio recording

equipment to supervise the “sally port” serves as a deterrent to excessive force by officers

at the jail and also serves as evidence to assist in disciplinary or criminal proceedings

against officers that use excessive force.

       44.    Smith, Gossage, Michel, Green Bay, and Brown County failed implement

policies to record or preserve video or audio recordings of the “sally port” area. As a

result, officers in the “sally port” know that incidents of excessive force will be

unrecorded and likely to be unreported and/or undisciplined due to lack of evidence.

This failure to install recording equipment or preserve recordings constitutes inadequate

supervision of the “sally port” area of the Brown County Jail by Smith, Gossage, Michel,

Green Bay, and Brown County.

       45.    The failure to supervise officers constitutes deliberate indifference by

Smith, Gossage, Michel, Green Bay, and Brown County to the constitutional rights of

those that will come into contact with police officers, sheriff deputies, and/or correctional

officers. This deliberate indifference was the moving force behind O’Brien’s use of




        Case 1:19-cv-00137-WCG Filed 01/24/19
                                      10      Page 10 of 13 Document 1
unconstitutionally excessive and deadly force against Mr. Tubby, and the other officers’

failure to intervene.

       46.    As a result of the failure to supervise by Smith, Gossage, Michel, Green

Bay, and Brown County, Mr. Tubby’s estate is entitled to damages in an amount to be

determined at trial and Plaintiffs are entitled to injunctive relief that will prevent other

incidents of deadly force at the Brown County Jail.

                    COUNT IV—Direct Action—Wis. Stat. § 895.46

                                (Against City of Green Bay)

       47.    Plaintiffs incorporate by reference all allegations set forth in paragraphs 1

through 46 above, as if fully set below.

       48.    The City is responsible and liable under Wis. Stat. § 895.46 to pay any

judgment for damages and costs entered against Defendant Officers O’Brien, Wernecke,

and those Defendant John Doe officers employed by the Green Bay Police Department,

because their acts at issue resulting in the death of Mr. Tubby were done within the scope

of their employment as City police officers while carrying out their duties as officers and

employees of the City.

                        COUNT V—Direct Action—Wis. Stat. § 895.46

                                  (Against Brown County)

       49.    Plaintiff incorporates by reference all allegations set forth in paragraphs 1

through 48 above, as if fully set below.

       50.    Brown County is responsible and liable under Wis. Stat. § 895.46 to pay

any judgment for damages and costs entered against those John Doe sheriff deputies and



        Case 1:19-cv-00137-WCG Filed 01/24/19
                                      11      Page 11 of 13 Document 1
correctional officers employed by Brown County, because their acts at issue resulting in

the death of Mr. Tubby were done within the scope of their employment as County

deputies and correctional officers while carrying out their duties as employees of Brown

County.

                                    RELIEF REQUESTED

       Wherefore the Plaintiffs sue for relief as from the Defendants, jointly and
severally, as follows:

               A. Actual monetary damages in an amount determined by a jury for each of
                  plaintiff’s causes of action.
               B. The award of punitive damages in an amount to be determined by a
                  jury.
               C. The award of reasonable attorneys’ fees, costs, and disbursements of
                  this action.
               D. Injunctive relief requiring the City of Green Bay and Brown County to
                  adopt policies regarding the use of force to prohibit the use of lethal
                  force against anyone who is in custody and restrained.
               E. Injunctive relief requiring the City of Green Bay and Brown County to
                  conduct training for all law enforcement officers and correctional staff
                  on the appropriate use of force.
               F. Injunctive relief requiring Brown County to install, operate, and
                  maintain appropriation audio visual recording equipment to capture and
                  preserve a record of any events occurring on jail property.
               G. Such other and further relief as this Court deems just and proper.

                               DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.




        Case 1:19-cv-00137-WCG Filed 01/24/19
                                      12      Page 12 of 13 Document 1
Dated: January 24, 2019
                                     By /s/ Skip Durocher_____________
                                         Skip Durocher (WI Bar 1018814)
                                         durocher.skip@dorsey.com
                                         Forrest Tahdooahnippah (MN Bar
                                         0391459)
                                         forrest@dorsey.com
                                         Jack Huerter (WI Bar 1098170)
                                         huerter.jack@dorsey.om
                                     DORSEY & WHITNEY LLP
                                     Suite 1500, 50 South Sixth Street
                                     Minneapolis, MN 55402-1498
                                     Telephone: (612) 340-2600
                                     Facsimile: (612) 340-2868

                                     David R. Armstrong (WI Bar 1070205)
                                     david.armstrong4@gmail.com
                                     8975 Westchester Dr.
                                     Manassas, VA 20112

                                     Attorneys for Plaintiffs




      Case 1:19-cv-00137-WCG Filed 01/24/19
                                    13      Page 13 of 13 Document 1
